EXHIBIT 10.2
FORM B
APOLLO GROUP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
          A. The Corporation has implemented the Plan as an equity incentive
program to encourage key employees and officers of the Corporation and the
non-employee members of the Board to remain in the employ or service of the
Corporation by providing them with an opportunity to acquire a proprietary
interest in the success of the Corporation.
          B. Participant is to render valuable services to the Corporation (or
any Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.
          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
          1. Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, restricted stock units under the Plan. The
number of shares of Class A Common Stock underlying the awarded restricted stock
units and the applicable performance vesting requirement for those units and the
underlying shares are set forth in the Award Summary below. The remaining terms
and conditions governing the Award, including the applicable service vesting
requirements, are set forth in the remainder of this Agreement.

     
Participant
   
 
   
Award Date:
   
 
   
Number of Shares Subject to Award:
            shares of Class A Common Stock (the “Shares”)
 
   
Vesting Provisions:
  Performance Vesting: Except as otherwise provided in Paragraph 5, none of the
Shares subject to this Award shall vest, and this Award shall terminate in its
entirety, should the Corporation fail to attain the Performance Goal specified
in attached Schedule I for the applicable Performance Period.
 
   
 
  Service Vesting: If such Performance Goal is attained, then the number of
Shares in which Participant may vest hereunder shall be determined in accordance
with the service vesting provisions of Paragraph 3.
 
   
 
  Accelerated Vesting: The Shares subject to this Award shall be subject to
accelerated vesting pursuant to the provisions of Paragraph 5.

          2. Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
restricted stock units subject to the Award or the underlying Shares or pledge
or otherwise hedge the sale of those units or Shares, including (without
limitation) any short sale or any acquisition or disposition of any put or call
option or other instrument tied to the value of those Shares. However, any
Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may make such a
beneficiary designation at any time by filing the appropriate form with the Plan
Administrator or its designee.

1



--------------------------------------------------------------------------------



 



          3. Vesting Requirements. The Shares subject to the Award shall
initially be unvested and shall vest only in accordance with the vesting
provisions of this Paragraph 3 or the special vesting acceleration provisions of
Paragraph 5. The actual number of Shares in which Participant shall vest under
this Paragraph 3 shall be determined as follows:
               (a) Performance Vesting: Within seventy-five (75) days after the
completion of the fiscal year coincidental with the Performance Period, the Plan
Administrator shall, on the basis of the Corporation’s audited financial
statements for that fiscal year, determine whether the Performance Goal for that
period has been attained. If the Performance Goal has not been attained, then
the restricted stock units hereby awarded shall be immediately cancelled, and
Participant shall thereupon cease to have any right or entitlement to receive
any of the Shares underlying those cancelled units. Should the Plan
Administrator determine and certify, on the basis of such audited financial
statements, that the Performance Goal for the Performance Period has been
attained, then the Shares subject to this Award shall be re-designated as
Performance Shares, and the number of those Performance Shares in which
Participant may vest shall be dependent upon hi or her completion of the Service
vesting requirements set forth below.
               (b) Service Vesting: The Participant shall vest
in                     percent (___%) of the Performance Shares upon his or her
continuation in Employee status through the completion of the Performance
Period. Participant shall vest in the remaining Performance Shares in a series
of                      (___) successive equal annual installments upon his or
her completion of each successive twelve (12)-month period of continued Service
over the                     (___)-month period measured from
                    .
               (c) Cessation of Service. Participant shall not vest in any
additional Performance Shares following his or her cessation of Service.
Accordingly, should Participant cease Service for any reason prior to vesting in
one or more Performance Shares at the time subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Performance Shares,
and the number of restricted stock units will be reduced accordingly.
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled units, and those Shares shall cease to be
subject to this Award.
          4. Stockholder Rights and Dividend Equivalents
               (a) The holder of this Award shall not have any stockholder
rights, including voting, dividend or liquidation rights, with respect to the
Shares subject to the Award until Participant becomes the record holder of those
Shares upon their actual issuance following the Corporation’s collection of the
applicable Withholding Taxes.
               (b) Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Class A Common Stock, whether
regular or extraordinary, be declared and paid on the Corporation’s outstanding
Class A Common Stock in one or more calendar years during which Shares remain
subject to this Award (i.e., those Shares are not otherwise issued and
outstanding for purposes of entitlement to the dividend or distribution), then a
special book account shall be established for Participant and credited with a
phantom dividend equivalent to the actual dividend or distribution which would
have been paid on the Shares had such Shares been issued and outstanding and
entitled to that dividend or distribution. As the Shares subject to this Award
subsequently vest in one or more installments hereunder, the phantom dividend
equivalents credited to those Shares in the book account shall also vest, and
those vested dividend equivalents shall be distributed to Participant (in cash
or such other form as the Plan Administrator may deem appropriate in its sole
discretion) concurrently with the issuance of the vested Shares to which those
phantom dividend equivalents relate. However, each such distribution shall be
subject to the Corporation’s collection of the Withholding Taxes applicable to
that distribution.
          5. Special Vesting Acceleration Provisions.
               (a) Should a Change in Control be effected prior to the
completion of the Performance Period, then Participant shall, immediately prior
to the closing of that Change in Control transaction, vest in all the Shares at
the time subject to this Award.

2



--------------------------------------------------------------------------------



 



               (b) Should a Change in Control be effected at any time on or
after the completion of the Performance Period in which the Performance Goal is
attained, then Participant shall, immediately prior to the closing of that
Change in Control transaction, vest in any unvested Performance Shares at the
time subject to this Award.
               (c) The Shares that vest in accordance with foregoing provisions
of this Paragraph 5 shall be converted into the right to receive the same
consideration per share of Class A Common Stock payable to the other holders of
such Class A Common Stock in consummation of that Change in Control, and such
consideration per Share shall be distributed to Participant at the same time as
such stockholder payments, but in no event shall such distribution to
Participant be completed later than the later of (i) the end of the calendar
year in which such Change in Control is effected or (ii) the fifteenth (15th)
day of the third (3rd) calendar month following the effective date of that
Change in Control The distribution shall be subject to the Corporation’s
collection of the applicable Withholding Taxes.
               (d) If the Performance Goal is not attained upon the completion
of the Performance Period, then the restricted stock units subject to this Award
shall be cancelled and cease to be outstanding immediately upon the completion
of the Performance Period, and the Participant shall have no further right or
entitlement to receive any Shares under those cancelled units. Accordingly, none
of the Shares subject to this Award shall vest or become distributable if the
Change in Control is effected on or after the completion of the Performance
Period and the Performance Goal is not attained.
               (e) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Adjustment in Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award. In making such equitable adjustments, the Plan Administrator
shall take into account any amounts credited to Participant’s book account under
Paragraph 4(b) in connection with the transaction, and the determination of the
Plan Administrator shall be final, binding and conclusive. However, in the event
of a Change of Control, the adjustments (if any) shall be made in accordance
with the applicable provisions of Section 13.8 of the Plan governing Change of
Control transactions and Paragraph 5 of this Agreement. Notwithstanding the
above, the conversion of any convertible securities of the Corporation shall not
be deemed to have been effected without the Corporation’s receipt of
consideration.
          7. Issuance of Shares of Common Stock.
               (a) Each Performance Share in which Participant vests in
accordance with the provisions of Paragraph 3 shall be issued on the date (the
“Issuance Date) determined for that share in accordance with the following
provisions:
               (i) The Performance Shares in which Participant vests upon his or
her continuation in Service through the completion of the Performance Period
shall be issued as soon as administratively practicable following the Plan
Administrator’s determination and certification, based on the Corporation’s
audited financial statements for the fiscal year coincident with such
Performance Period, that the Performance Goal for that period has been attained,
but in no event shall such Issuance Date be later than the last day of the
calendar year in which the Performance Period ends. The Performance Shares
subject to each subsequent installment in which Participant vests on the basis
of his or her continued Service under the normal service

3



--------------------------------------------------------------------------------



 



vesting provisions of Paragraph 3(b) shall be issued on the applicable vesting
date for that installment or as soon as administratively practicable thereafter,
but in no event later than the later of (A) the last day of the calendar year in
which that vesting date occurs or (B) the fifteenth (15th) day of third (3rd)
calendar month following such vesting date.
               (ii) The phantom dividend equivalents credited to the
Participant’s book account under Paragraph 4(b) shall be distributed
concurrently with the issuance of the vested Performance Shares to which they
relate.
               (iii) Except as otherwise provided in Paragraph 5, no Shares
shall be issued prior to the completion of the Performance Period.
               (b) The Corporation shall collect the Withholding Taxes with
respect to each distribution of phantom dividend equivalents by withholding a
portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld.
               (c) The Corporation shall collect the Withholding Taxes with
respect to each other non-Share distribution by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of that distribution to be the first portion so withheld.
               (d) The Corporation shall collect the applicable Withholding
Taxes with respect to all Shares which vest and become issuable pursuant to the
provisions of this Agreement through the following automatic share withholding
method:
               - On the applicable issuance date, the Corporation shall
withhold, from the vested Shares otherwise issuable to Participant at that time,
a portion of those Shares with a Fair Market Value (measured as of the issuance
date) equal to the applicable Withholding Taxes; provided, however, that the
number of Shares which the Corporation shall be required to so withhold shall
not exceed in Fair Market Value the amount necessary to satisfy the
Corporation’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to supplemental taxable income.
               (e) Except as otherwise provided in Paragraph 5 or this
Paragraph 7, the settlement of all restricted stock units which vest under the
Award shall be made solely in shares of Common Stock. In no event, however,
shall any fractional shares be issued. Accordingly, the total number of shares
of Common Stock to be issued at the time the Award vests shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.
          8. Compliance with Laws and Regulations. The issuance of shares of
Class A Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.
          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices or shall be effected
through properly-addressed electronic mail delivery. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the most recent address then on file for Participant in the
Corporation’s Human Resources Department. All notices shall be deemed effective
upon personal delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified.
          10. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors

4



--------------------------------------------------------------------------------



 



and assigns and Participant and the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.
          11. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.
          12. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Arizona without
resort to that State’s conflict-of-laws rules.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

                  APOLLO GROUP, INC.    
 
           
 
  By:        
 
           
 
  Title:        
 
           
 
                PARTICIPANT    
 
           
 
  Signature        
 
           

5



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
          The following definitions shall be in effect under the Agreement:
          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
          B. Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.
          C. Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.
          D. Board shall mean the Corporation’s Board of Directors.
          E. Change in Control shall have the meaning assigned to such term in
Section 3.1(e) of the Plan.
          F. Code shall mean the Internal Revenue Code of 1986, as amended.
          G. Class A Common Stock shall mean shares of the Corporation’s Class A
common stock.
          H. Corporation shall mean Apollo Group, Inc., an Arizona corporation,
and any successor corporation to Apollo Group, Inc. which shall by appropriate
action adopt the Plan.
          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
          J. Fair Market Value per share of Class A Common Stock on any relevant
date shall be the closing price per share of such Class A Common Stock on date
in question on the Stock Exchange serving as the primary market for the Class A
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
          K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.
          L. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.
          M. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          N. Performance Goal shall mean the performance goal specified in
Schedule I to this Agreement.
          O. Performance Period shall mean the period specified on attached
Schedule I to this Agreement over which the attainment of the Performance Goal
is to be measured.

A-1



--------------------------------------------------------------------------------



 



          P. Performance Shares shall mean the Shares in which Participant can
vest under this Agreement if the Performance Goal is attained.
          Q. Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended or restated from time to time.
          R. Plan Administrator shall mean the Compensation Committee of the
Board acting in its capacity as administrator of the Plan.
          S. Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period Participant is on a leave of absence.
          T. Shares shall mean the shares of Class A Common Stock which may vest
and become issuable under the Award pursuant to the terms of this Agreement.
          U. Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
          V. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.
          W. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award and any
phantom dividend equivalents distributed with respect to those shares.

A-2



--------------------------------------------------------------------------------



 



SCHEDULE I
PERFORMANCE PERIOD AND PERFORMANCE GOAL

